F I L E D
                                                       United States Court of Appeals
                                                               Tenth Circuit
                 UNITED STATES CO URT O F APPEALS
                                                               March 20, 2007
                                TENTH CIRCUIT             Elisabeth A. Shumaker
                                                              Clerk of Court


TIM O TH Y D O YLE Y O U N G,

            Plaintiff - Appellant,               No. 06-1494
      v.                                        (D. Colorado)
U N ITED STA TES O F A M ER ICA;          (D.C. No. 06-CV-1253-ZLW )
U N ITED STA TES D EPA RTM ENT
O F JU STIC E; FED ER AL B UR EAU
OF PRISONS; ALBERTO
GO NZA LES, Atty. General; HA RLEY
LAPPIN, BO P Director; HA RRELL
W ATTS, Appeals Administrator;
M ICHAEL NALLEY, Regional
D irector - N CR ; D A RY L K O SIAK,
Regional Counselor - NCR; M R.
W ERLICK, Previous Unit M anager; R.
W ILEY, W arden - AD X; CA PT.
BAUER, Health Systems
A dm inistrator; M S. B AILEY ,
Psychologist; M R. COLLINS, Unit
M anager; M R. SUDLOW , Case
M anager; M R . H A Y G OO D ,
Counselor; M R. DEA KINS,
Recreation Supervisor; M R.
BELLANTONI, Education Supervisor;
M S. REAR, Adm. Remedy
Coordinator; M S. HAY S, Adm.
Remedy Clerk; M S. PA RSO NS, Law
Library W orker,

            Defendants - Appellees.
                           OR D ER AND JUDGM ENT *


Before L UC ER O, HA RTZ, and TYM KOVICH, Circuit Judges.


      Timothy Young appeals the district court’s dismissal of his claim for

failure to amend his complaint as ordered. Because the court’s order to amend

relied, at least in part, on exhaustion doctrine that has since been abrogated, see

Jones v. Bock, 127 S. Ct. 910 (2007), we reverse and remand for further

proceedings.

I.    B ACKGR OU N D

      On June 29, 2006, M r. Young filed a complaint in the United States District

Court for the District of Colorado against 17 individual defendants (including the

United States Attorney General), the U nited States, the Federal Bureau of Prisons,

and the United States Department of Justice. The number of defendants was

matched by the number of claims— 21 in total. He asserted violations of his

rights under the First, Fifth, and Eighth Amendments, the Freedom of Information

Act, the Americans with Disabilities Act, and the Privacy Act. One claim,

spanning 16 pages, set forth what amounted to a timeline detailing what he




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.


                                         -2-
alleged was a wide-ranging conspiracy to deprive him of his right of access to the

courts. He also alleged that he had exhausted his administrative remedies and

that “copies of grievance, FO IA, and Tort remedies are attached.” R. Vol. 1 Doc.

3-2 at 10. M any of his claims included details of his efforts to obtain redress

within the prison administrative system, but stated that his efforts to exhaust had

been thwarted by prison officials, a lack of clarity in the Code of Federal

Regulations, and prison program statements that prevented him from

understanding the appropriate procedure for bringing and exhausting his various

claims. His claims did not contain separate requests for relief; rather, at the end

of the complaint he sought injunctive and declaratory relief relating to grievance

procedures, “an expanded and lenient discovery process,” and damages. Id. at 11.

      Because of the difficulty in discerning w hich claims were asserted against

which defendants, the magistrate judge issued what appears to be a form order

that M r. Young cure the deficiency that “names in caption do not match names in

text.” Id. Doc. 2. at 2. Asserting that the magistrate judge’s order was unclear

and that therefore he could not comply, M r. Young filed eight motions, including

a “M otion to Strike Order to Cure Deficiency,” a “M otion for Clarification,” a

second “M otion for Clarification” filed three days after the first, a “Relief from

Order Rule # 60(b)” motion, and a “Rule 62: Stay” motion. M r. Young attached

to several of these motions a list of the defendants w ith claim numbers next to




                                          -3-
each name and asserted that he was unable to find the error in his original

complaint. The magistrate judge denied all his motions.

      M r. Young then responded to the order by submitting new pages replacing

pages 2 and 2b of his complaint. Finding this attempt inadequate, on August 21,

2006, the magistrate judge issued a second order directing him to file within 30

days an amended complaint complying with Federal Rule of Civil Procedure 8.

The magistrate judge tried to guide M r. Young on how to improve his complaint,

instructing that the purpose of a complaint is to “give the opposing parties fair

notice of the basis for the claims against them” and “allow the court to conclude

that the allegations, if proven, show that the plaintiff is entitled to relief.” Id.

Doc. 33 at 2. He pointed out that M r. Young’s complaint failed to set forth a

short and plain statement showing entitlement to relief and contained unnecessary

facts. The magistrate judge directed him to amend the complaint to “set forth all

of his claims in a concise and simple manner.” Id. at 3. He then explained that

M r. Young could not assert any claims relating to prison conditions until he had

exhausted his administrative remedies; in his amended complaint M r. Young

would have to demonstrate that he had exhausted his administrative remedies with

respect to each claim, and attach documents in an ordered fashion showing such

exhaustion, or his entire complaint would be dismissed under our holding in Ross

v. County of Bernalillo, 365 F.3d 1181 (10th Cir. 2004).




                                           -4-
      On September 8 M r. Young filed a motion entitled “Ex Parte Objections to

Order to File an Amended Complaint.” He stated that his complaint was not too

long because it amounted to only about two pages for each of the 20 defendants,

that he had found nothing defining what short meant under Rule 8, and that he

had merely followed the instructions on the forms on which he had filed his

complaint, which directed him to set forth the facts he “consider[ed] important,

including the dates and the specific facts.” R. Vol. 1 D oc. 38 at 3 (emphasis,

ellipsis, and internal quotation marks omitted). He also contended that the short-

and-plain-statement requirement was a minimum, not a maximum, and that he had

included more detail in his fraud, deception, fraudulent-concealment, and

misrepresentation claims because Fed. R. Civ. P. 9 required him to do so.

Finally, he stated that he could not discern from the magistrate judge’s order what

the defects in his complaint were, and that he would reserve his right to amend it

once they became apparent.

      The district court denied his objection on September 15, 2006, and ordered

him to file an amended complaint within 30 days or his action would be

dismissed. M r. Young filed three more motions but did not file an amended

complaint. The court dismissed his complaint without prejudice on October 25,

2006, for failure to comply with its order to file an amended complaint.

M r. Young appealed.




                                         -5-
II.   D ISC USSIO N

      W e review for abuse of discretion a district court’s dismissal without

prejudice for failure to comply with Rule 8. See Kuehl v. FDIC, 8 F.3d 905, 908–

09 (1st Cir. 1993). Rule 8(a) requires that a pleading set forth a “short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

P. 8(a). One purpose of a complaint is to give the defendant enough information

about the alleged wrong to be able to respond to those allegations. See Mann v.

Boatright, No. 05-1559, 2007 W L 476268, at *5 (10th Cir. 2007). Another is to

allow the court to determine whether, if the facts alleged were proved, the

plaintiff would be entitled to relief. See Monument Builders of Greater Kansas

City, Inc. v. Am. Cemetery Assn. of Kan., 891 F.2d 1473, 1480 (10th Cir. 1989).

Both goals can be accomplished in a short and plain statement. “W hat is a short

and plain statement depends, of course, on the circumstances of the case.” See

M ountain View Pharmacy v. Abbott Labs., 630 F.2d 1383, 1387 (10th Cir. 1980)

(internal quotation marks omitted).

      M r. Young complains that his complaint was deemed deficient because he

“gave too much detail.” Aplt. Br. at 11. But excessive detail is not the

problem— irrelevant detail obfuscating the claim is. M r. Young’s pleadings

demonstrate that he has sufficient intelligence to state briefly for each claim (1)

who is being sued, (2) w hat each person did, and (3) how those acts injured him.




                                         -6-
       The shortcomings of M r. Young’s complaint and his failure to comply with

the district court’s order to file an amended complaint would ordinarily be ample,

even compelling, justification for the court’s dismissal of his complaint without

prejudice. But the legal landscape changed after that dismissal. No longer must a

prisoner’s complaint establish exhaustion of administrative remedies. See Jones,

127 S. Ct. at 921. This change affects the case before us in two respects. First,

one ground for the order to amend the complaint was that M r. Young had

inadequately alleged exhaustion. Second, much of the confusing detail in the

complaint apparently is an effort to explain his failure to exhaust. In this

circumstance we believe that rather than affirming the judgment (which was

proper when entered), the better course is to remand to permit M r. Young another

opportunity to state his claims in compliance with the Federal Rules of Civil

Procedure. W e caution M r. Young, however, that continued obstructive conduct,

such as filing repetitive and frivolous motions, will forfeit his opportunity to file

an amended complaint. He would be wise to file no further pleading except a

proper amended complaint.

III.   C ON CLU SIO N

       W e REVERSE and REM AND to the district court with instructions to give

M r. Young the opportunity to file one additional pleading— namely, an amended

complaint complying with the Federal Rules of Civil Procedure. If the amended

complaint so complies, the case should proceed in the normal fashion.

                                          -7-
M r. Young’s “M otion for Relief” and “En Banc M otion for Leave to File

M andamus Petition” are DENIED. His motion to proceed in forma pauperis is

GRANTED. W e remind M r. Young of his obligation to continue making partial

payments until he has paid the entire appellate filing fee.

                                        ENTERED FOR THE COURT


                                        Harris L Hartz
                                        Circuit Judge




                                          -8-